             Case 2:20-cv-00069 Document 1 Filed 12/07/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

JUANITA HERRERA VILLARREAL                       §
Plaintiff,                                       §
                                                 §
v.                                               §               CASE NO. 2:20-cv-69
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY                                §
Defendants.                                      §


      DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                         NOTICE OF REMOVAL

        Defendant Allstate Fire and Casualty Insurance Company (“Allstate”) hereby removes this

lawsuit which is currently pending in the County Court at Law in Val Verde County, Texas, Cause

20-098, to the United States District Court for the Western District of Texas, Del Rio Division,

pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of diversity of citizenship and amount in

controversy, and respectfully shows the Court as follows:

                                          BACKGROUND

        1.     On November 2, 2020, Plaintiff filed her Original Petition styled Juanita Herrera

Villarreal v. Allstate Fire and Casualty Insurance Company, in the County Court at Law, Val

Verde County, Texas, Cause No. 20-098, in which Plaintiff alleges contractual causes of action

based on a claim for underinsured motorist (“UIM”) benefits. See Exhibit A.

        2.     Plaintiff served Defendant Allstate with Plaintiff’s Original Petition and process on

November 10, 2020, by certified mail on its registered agent. See Exhibit B.

        3.     Plaintiff seeks a declaratory judgment establishing her rights to UIM benefits under

the subject insurance policy issued to Plaintiff by Allstate. See Plaintiff’s Original Petition,

Exhibit A at p. 2-3.


{00653375}
              Case 2:20-cv-00069 Document 1 Filed 12/07/20 Page 2 of 5




        4.      Plaintiff affirmatively pleads that she “seeks monetary relief over $100,000.00 but

not more than $200,000.00.” Id. at p. 3.

        5.      Plaintiff has not offered a binding stipulation of damages or in any way

affirmatively limited her damages.

        6.      Plaintiff has not demanded a jury trial.

                                       GROUNDS FOR REMOVAL

        7.      This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states and there is complete

diversity between the parties at the time of the filing of the suit and at the time of the removal.

Further, the amount in controversy, exclusive of interest and costs exceeds $75,000.00.

    A. Parties are Diverse

        8.      Plaintiff is a natural person who affirmatively alleges that she resides in Val Verde

County, Texas. See Plaintiff’s Original Petition, Exhibit A, p. 1. Plaintiff has not pled any other

facts of her residency, intention to leave Texas, or domiciles in other States. Id. Accordingly,

Plaintiff’s citizenship at the time of the filing of the suit and at the time of removal is properly

established as the State of Texas. See Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571

(5th Cir. 2011).

        9.      Defendant Allstate Fire and Casualty Insurance Company, is an Illinois corporation

with its principle place of business in Illinois and is a citizen of Illinois.

    B. Amount in Controversy

        10.     The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem.

Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either


{00653375}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 2 of 5
              Case 2:20-cv-00069 Document 1 Filed 12/07/20 Page 3 of 5




(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        11.     Here, it is facially apparent from Plaintiff’s petition that the claim exceeds

$75,000.00. Specifically, under “Damages”, Plaintiff’s petition states that “[p]laintiff seeks

monetary relief over $100,000.00, but not more than $200,000.00.” Plaintiff’s Original Petition,

Exhibit A at p. 3.

        12.     Based on the foregoing, the amount in controversy exceeds $75,000.00.

                                REMOVAL IS PROCEDURALLY PROPER
        13.     This notice of removal is timely filed within thirty (30) after service of process upon

Defendant. See 28 U.S.C. §1441(b)(1).

        14.     Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Val Verde County, Texas, the place where the State Court suit

was filed.

        15.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibits A & B.

        16.     Allstate will supplement this pleading with the State Court Docket Sheet as soon as

it is received from the County Court at Law in Val Verde County.

        17.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the Clerk of the County Court at Law, Val Verde

County, Texas.

                                          PRAYER FOR RELIEF


{00653375}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 3 of 5
              Case 2:20-cv-00069 Document 1 Filed 12/07/20 Page 4 of 5




        18.     Defendant Allstate Fire and Casualty Insurance Company prays that the Court

accept jurisdiction over the state court action, and grant Defendant any such other and further relief

to which it may show itself justly entitled.

                                                      Respectfully submitted,

                                                      VALDEZ & TREVIÑO,
                                                      ATTORNEYS AT LAW, P.C.
                                                      Callaghan Tower
                                                      8023 Vantage Drive, Suite 700
                                                      San Antonio, Texas 78230
                                                      Phone: 210–598–8686
                                                      Fax: 210–598–8797

                                                       /s/ Michael M. Novak
                                                      Robert E. Valdez
                                                      State Bar No. 20428100
                                                      revaldez@valdeztrevino.com
                                                      Michael M. Novak
                                                      State Bar No. 24092905
                                                      mnovak@valdeztrevino.com
                                                      Counsel for Defendant




{00653375}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 4 of 5
              Case 2:20-cv-00069 Document 1 Filed 12/07/20 Page 5 of 5




                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

7th day of December 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email

and e-service in the state court proceeding:

Jesus M. Dovalina
Jesus M. Dovalina
Law Offices of Jesus M. Dovalina, P.C.
117 E. Garfield Ave.
P.O. Drawer 1209
Del Rio, Texas 78841
Counsel for Plaintiff



                                                      /s/ Michael M. Novak
                                                      Michael M. Novak




{00653375}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 5 of 5
